UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10319 Investment Company Act file number: USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Vice Fund Portfolio of Investments December 31, 2013 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 101.3% Aerospace & Defense - 24.1% The Boeing Co. (c) $ CACI International Inc. - Class A (a) General Dynamics Corp. (c) Honeywell International Inc. (c) Lockheed Martin Corp. (c) Northrop Grumman Corp. (c) Raytheon Co. (c) Rolls-Royce Holdings PLC (b) Smith & Wesson Holding Corp. (a)(c) Sturm Ruger & Co, Inc. United Technologies Corp. (c) Alcoholic Beverages - 23.2% AMBEV S.A. - ADR (b) Anheuser-Busch InBev SA/NV (b) Anheuser-Busch InBev SA/NV - ADR (b) Beam, Inc. The Boston Beer Co., Inc. (a) Brown Forman Corp. - Class B Carlsberg A/S (b) Constellation Brands, Inc. - Class A (a)(c) Diageo PLC - ADR (b) Heineken NV (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard SA (b) SABMiller PLC (b) Casinos, Gambling & Lotteries - 29.1% Boyd Gaming Corp. (a)(c) Caesars Acquisition Co. (a) Caesars Entertainment Corp. (a)(c) Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) Gaming and Leisure Properties, Inc. (a) International Game Technology (c) Ladbrokes PLC (b) Las Vegas Sands Corp. (c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a) Sands China Ltd. (b) SJM Holdings Ltd. (b) William Hill PLC (b) Wynn Macau, Ltd. (b) Wynn Resorts, Ltd. (c) Tobacco Manufacturing - 24.9% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group PLC (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $176,752,355) PREFERRED STOCK - 0.0% Rolls-Royce Holdings PLC (a)(b) Total Preferred Stock (Cost $12,470) SHORT-TERM INVESTMENT - 0.5% Investment Company - 0.5% Fidelity Institutional Money Market Portfolio. 0.034% (1) Total Short-Term Investment (Cost $1,170,003) Total Investments (Cost $177,934,828) - 101.8% Liabilities in Excess of Other Assets - (1.8)% ) TOTAL NET ASSETS - 100.0% $ This security has a fluctuating yield. The yield listed is the 7-day yield as of December 31, 2013. ADR American Depositary Receipt. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2013, the fair value of collateral is $115,717,231. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Vice Fund Schedule of Options Written December 31, 2013 (Unaudited) Contracts Value WRITTEN OPTIONS - 2.1% Altria Group, Inc.: Expiration: March, 2014, Exercise Price: $39.00 $ Expiration: June, 2014, Exercise Price: $38.00 The Boeing Co.: Expiration: February, 2014, Exercise Price: $140.00 Expiration: May, 2014, Exercise Price: $140.00 Boyd Gaming Corp.: Expiration: January, 2014, Exercise Price: $11.00 Expiration: March, 2014, Exercise Price: $12.00 Caesars Entertainment Corp.: Expiration: January, 2014, Exercise Price: $22.00 Expiration: March, 2014, Exercise Price: $20.00 Constellation Brands, Inc. - Class A: Expiration: January, 2014, Exercise Price: $65.00 Expiration: April, 2014, Exercise Price: $72.50 General Dynamics Corp.: Expiration: January, 2014, Exercise Price: $90.00 Expiration: January, 2014, Exercise Price: $92.50 Honeywell International Inc.: Expiration: January, 2014, Exercise Price: $87.50 Expiration: January, 2014, Exercise Price: $90.00 Expiration: March, 2014, Exercise Price: $90.00 International Game Technology: Expiration: January, 2014, Exercise Price: $18.00 Expiration: January, 2014, Exercise Price: $22.00 Expiration: April, 2014, Exercise Price: $18.00 Las Vegas Sands Corp.: Expiration: January, 2014, Exercise Price: $72.25 Lockheed Martin Corp.: Expiration: January, 2014, Exercise Price: $140.00 Expiration: January, 2014, Exercise Price: $145.00 Lorillard, Inc.: Expiration: March, 2014, Exercise Price: $50.00 Expiration: March, 2014, Exercise Price: $52.50 Expiration: March, 2014, Exercise Price: $55.00 MGM Resorts International: Expiration: January, 2014, Exercise Price: $21.00 Expiration: January, 2014, Exercise Price: $23.00 Expiration: February, 2014, Exercise Price: $23.00 Expiration: February, 2014, Exercise Price: $24.00 Expiration: March, 2014, Exercise Price: $23.00 Molson Coors Brewing Co. - Class B: Expiration: January, 2014, Exercise Price: $52.50 Northrop Grumman Corp.: Expiration: January, 2014, Exercise Price: $110.00 Philip Morris International Inc.: Expiration: January, 2014, Exercise Price: $92.50 Raytheon Co.: Expiration: January, 2014, Exercise Price: $85.00 15 Expiration: January, 2014, Exercise Price: $90.00 Expiration: February, 2014, Exercise Price: $90.00 Expiration: May, 2014, Exercise Price: $92.50 Reynolds American Inc.: Expiration: January, 2014, Exercise Price: $52.50 Smith & Wesson Holding Corp.: Expiration: March, 2014, Exercise Price: $13.00 Expiration: March, 2014, Exercise Price: $14.00 United Technologies Corp.: Expiration: January, 2014, Exercise Price: $110.00 Expiration: May, 2014, Exercise Price: $115.00 Wynn Resorts, Ltd.: Expiration: January, 2014, Exercise Price: $195.00 50 Expiration: February, 2014, Exercise Price: $195.00 50 Expiration: March, 2014, Exercise Price: $185.00 Expiration: March, 2014, Exercise Price: $195.00 50 Total Written Options (Premiums received $3,519,756) $ Generation Wave Growth Fund Portfolio of Investments December 31, 2013 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 67.2% Accommodation & Food Services - 12.3% Casinos, Gambling & Lotteries - 6.7% Caesars Entertainment Corp. (a)(c) $ MGM Resorts International (a)(c) Restaurants & Other Eating Places - 5.6% Yum! Brands, Inc. (c) Administrative & Support & Waste Management & Remediation Services - 3.0% ADT Corp. (c) Arts, Entertainment & Recreation - 1.7% Boyd Gaming Corp. (a)(c) Consumer Discretionary - 1.8% Caesars Acquisition Co. (a) Information - 7.5% T-Mobile U.S., Inc. (a)(c) Verizon Communications, Inc. (c) Manufacturing - 29.1% Aerospace Product & Parts Manufacturing - 7.0% The Boeing Co. (c) Smith & Wesson Holding Corp. (a)(c) Agriculture, Construction, and Mining Machinery Manufacturing - 2.9% National Oilwell Varco, Inc. (c) Alcoholic Beverages - 2.1% Molson Coors Brewing Co. - Class B (c) Grain and Oilseed Milling - 3.2% Archer-Daniels-Midland Co. (c) Pharmaceutical and Medicine Manufacturing - 3.4% Johnson & Johnson (c) Tobacco Manufacturing - 10.5% Altria Group, Inc. (c) Lorillard, Inc. (c) Reynolds American Inc. (c) Mining, Quarrying and Oil & Gas Extraction - 11.8% Metal Ore Mining - 6.1% Barrick Gold Corp. (b) Freeport-McMoRan Copper & Gold Inc. (c) Oil & Gas Extraction - 2.4% EXCO Resources, Inc. Support Activities for Mining - 3.3% Schlumberger Ltd. (b)(c) Total Common Stocks (Cost $8,254,697) EXCHANGE TRADED FUNDS - 14.0% ETFS Gold Trust (a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio ProShares Short 20+ Year Treasury (a) ProShares UltraShort 20+ Year Treasury (a) Total Exchange Traded Funds (Cost $1,934,736) EXCHANGE TRADED NOTES - 9.8% ELEMENTS Linked to Rogers International Commodity Index (a)(b) iPath Dow Jones-UBS Commodity Index Total Return ETN (a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN (a)(b) Total Exchange Traded Notes (Cost $1,329,863) LIMITED PARTNERSHIP - 1.5% United States Natural Gas Fund LP (a) Total Limited Partnership (Cost $182,664) RIGHT - 0.1% Mining, Quarrying and Oil & Gas Extraction - 0.1% EXCO Resources, Inc. (a) Total Right (Cost $4,865) SHORT-TERM INVESTMENTS - 15.0% Investment Companies(1) - 8.6% Fidelity Institutional Money Market Portfolio. 0.034% STIT - Liquid Assets Portfolio. 0.069% Total Investment Companies (Cost $1,169,685) U.S. TREASURY BILL - 6.4% 0.062%, 3/27/2014 Total U.S. Treasury Bill (Cost $862,914) Total Short-Term Investments (Cost $2,032,599) Total Investments (Cost $13,739,424) - 107.6% Liabilities in Excess of Other Assets - (7.6)% ) TOTAL NET ASSETS - 100.0% $ These securities have fluctuating yields. The yield listed is the 7-day yield as of December 31, 2013. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2013, the fair value of collateral is $8,770,211. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Generation Wave Growth Fund Schedule of Options Written December 31, 2013 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 2.8% ADT Corp.: Expiration: January, 2014, Exercise Price: $42.00 $ Altria Group, Inc.: Expiration: March, 2014, Exercise Price: $38.00 Archer-Daniels-Midland Co.: Expiration: February, 2014, Exercise Price: $45.00 The Boeing Co.: Expiration: January, 2014, Exercise Price: $137.00 31 Expiration: February, 2014, Exercise Price: $140.00 29 Boyd Gaming Corp.: Expiration: February, 2014, Exercise Price: $11.00 Caesars Entertainment Corp.: Expiration: January, 2014, Exercise Price: $20.00 Expiration: March, 2014, Exercise Price: $20.00 Freeport-McMoRan Copper & Gold Inc.: Expiration: February, 2014, Exercise Price: $36.00 Johnson & Johnson: Expiration: January, 2014, Exercise Price: $93.00 50 Lorillard, Inc.: Expiration: March, 2014, Exercise Price: $52.50 MGM Resorts International: Expiration: January, 2014, Exercise Price: $22.00 Molson Coors Brewing Co. - Class B: Expiration: January, 2014, Exercise Price: $55.00 50 National Oilwell Varco, Inc.: Expiration: January, 2014, Exercise Price: $78.00 50 Reynolds American Inc.: Expiration: January, 2014, Exercise Price: $52.50 55 Schlumberger Ltd.: Expiration: January, 2014, Exercise Price: $90.00 50 Smith & Wesson Holding Corp.: Expiration: March, 2014, Exercise Price: $14.00 T-Mobile U.S., Inc.: Expiration: January, 2014, Exercise Price: $28.00 Verizon Communications, Inc.: Expiration: January, 2014, Exercise Price: $49.00 50 Expiration: January, 2014, Exercise Price: $49.50 45 Yum! Brands, Inc.: Expiration: January, 2014, Exercise Price: $70.00 Total Written Call Options (Premiums received $243,215) WRITTEN PUT OPTION - 0.0% T-Mobile U.S., Inc.: Expiration: January, 2014, Exercise Price: $22.00 Total Written Put Option (Premiums received $15,855) Total Written Options (Premiums received $259,070) $ Summary of Fair Value Exposure at December 31, 2013 The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: Level 1 - Valuations based on quoted prices for investments in active markets that the Funds have the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 - Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 - Valuations based on significant unobservable inputs (including the Funds’ own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of December 31, 2013: Level 1 Level 2 Level 3 Total Vice Fund Common Stocks $ $
